Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 10, line 2, phrase "such as" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 31 recites the limitation "the exhaust gases" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Objections
Claims 3 and 10 is objected to because of the following informalities:  			-in claim 3 line 3, phrase ‘surface are provided’ should be changed to ‘surface is provided’ being singular										-in claim 10, line 3, the phrase ‘burner surface are each configured’ should be changed to ‘burner surface is configured’ being singular					Appropriate correction is required. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2-3, 5, 8-10, 31 and 34 are rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by EP 0757207 A of Canedese Claudio (henceforth Claudio, an IDS with English translation by the applicant) shows all the claimed limitations: 		2.  A burner system (fig 1) for a cooking device (col 2, line 40, fig 1), comprising a fuel supply (4 ,gas pipe) and a first burner surface (top surface of burner 1, fig 1) for combustion of fuel that is provided downstream of the fuel supply, wherein the burner system (fig 1) comprising a second burner surface (10 catalytic wire gaze, col 4, lines 29-31) for afterburning that is separate from the first burner surface and is provided downstream from the first burner surface (fig 1).				
3.  The burner system according to claim 2, wherein at least one of the first burner surface and the second burner surface is provided with a catalyst material (metal compounds like oxides, ceramics, alumina col 1, lines 14-22). 

	8.  The burner system according to claim 2, wherein several first burner surfaces (top of burner 1 would inherently has plurality of burner flame ports being a traditional gas burner for cooking) are provided which are covered by the second burner surface (10). 
	9.  The burner system according to claim 2, wherein the first burner surface is part of a radial burner (fig 1) or part of a surface burner.
	10.  The burner system according to claim 2, wherein at least one of the first burner surface and the second burner surface is configured on a burner body (fig 1, col 2, line 50) , at least one of a metal-fiber mat, a mesh, a knitted material, a porous ceramic and perforated sheet (col 1, lines 13-22). 
	31.   A burner system (fig 1) for a cooking device (col 2, line 40, fig 1), wherein fuel (fuel nozzle 3, fuel pipe 4) is combusted on a first burner surface (top surface of burner 1, fig 1) of the burner system and exhaust gases generated during combustion (gases burnt from burner 1) are afterburned on a second burner surface (10 catalytic wire gaze, col 4, lines 29-31) of the burner system. 
	34.  The burner system according to claim 31, wherein a catalyst material (second burner surface 10, metal compounds like oxides, ceramics, alumina col 1, lines 14-22) provided on at least one of the first burner surface and the second burner surface enables complete combustion at lower temperatures than would be the case without the catalyst material (such is inherent characteristics of . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over EP 0757207 A of Canedese Claudio (henceforth Claudio) in view of EP 0469251A by Glardulllo Bruno (an IDS by the applicant, henceforth ‘Bruno’). An ignition electrode (12) disclosed by Claudio is not provided of the first burner surface (little above the burner 1, fig 1) whereas the cooking device Bruno (fig 1-4) in the .
10.	Claims 4, 6-7 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over EP 0757207 A of Canedese Claudio (henceforth Claudio) in view of JPH05157211 A by Nakamoto et al. (an IDS with English translation by the applicant). 
11.	For claim 4, an ignition electrode (12) disclosed by Claudio is not provided of the first burner surface (little above the burner surface 1, fig 1) whereas the catalytic combustion heating  device of Nakamoto discloses an ignition electrode (10) touching catalyst burner surface 3, fig 1-2) for igniting fuel (flame (20) and it would have been obvious to one with ordinary skill in the art before effective filing date of the claimed invention to modify burner of Claudio in view of Nakamoto to have the ignitor touching the catalyst so as to initiate combustion from the surface.
12.	For claims 6-7 and 32, the burner of Claudio does not disclose: a second air supply upstream of the second burner surface to second burner surface and into an exhaust chamber configured between the two burner surfaces. Nakamoto discloses a primary air blower 11 to supply primary air to first burner 3 in first combustion chamber 6 and a second air blower 12 to supply secondary air 13 in second combustion chamber (7 being an exhaust chamber for the first burner 3, abstract and ) for catalyst burner 4. It would have been obvious to one with ordinary skill in the art before effective filing date of the claimed invention to modify burner of Claudio in view of Nakamoto to have secondary air supply in an 
13.	For claim 33, the burner system according to claim 31, the burner system of Claudio modified by Nakamoto discloses an electronic closed loop control system (6) would regulate afterburner secondary air supply according to the heat usable (temp sensor 15 of Claudio, col 2 lines 32-60 to col 5, lines 0-22) and It would have been obvious to one with ordinary skill in the art before effective filing date of the claimed invention to modify burner of Claudio in view of Nakamoto so that cooking is controlled by electronic controller in air supply of afterburner for efficient temperature control feedback. 
14.	Claims 11-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over EP 0757207 A of Canedese Claudio (henceforth Claudio) in view of US patent 6349714 of Hurley et al. 
15.	For claim 11, the burner system according to claim 10, the cooking burner of Claudio does not disclose a cylindrical housing with two faces having space between the first burner body and the housing. The cooking burner disclosed by Hurley, in the same field of endeavor, discloses a burner system 24 (figs 1-2) in a cylindrical housing (28, 26) with two end faces (fig 2) and the first body (first burner body 30) is configured cylindrically within the housing, wherein a space (between body 26 and body 28,22, fig 2)  is configured between the first burner (30) and the housing. It would have been obvious to one with ordinary skill in the art before effective filing date of the claimed invention to modify burner of 
16.	For claims 12-13, the burner system according to claim 11, the cooking burner of Claudio does not disclose the fuel supply opens into the space in a closed housing at downstream end face of second burner surface whereas the cooking burner of Hurley explicitly discloses the fuel supply (fuel pipe 76,84 of burner 30) opens into the space disclosed above in claim 11 in space of housing 28 with closed ends below the second burner (34) and it would have been obvious to one with ordinary skill in the art before effective filing date of the claimed invention to modify burner of Claudio in view of Hurley for the gas fuel-air mixture to stay within first burner housing body before it combust and move further in the catalytic burner above for efficient burning of gas mixture. 
17.	For claims 15-16, the burner system according claim 2, does not disclose a distribution plate in second burner. The cooking burner of Hurley discloses a distribution second burner (substrate 34 with top surface of wire 40 to create flame distribution plate, fig 1) and it would have been obvious to one with ordinary skill in the art before effective filing date of the claimed invention to modify burner of Claudio in view of Hurley with a flame distribution plate for better uniform cooking on a vessel. 
18.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over  Claudio in view of Hurley et al. as applied to claim 11 above, and further in view of JPH05157211 A by Nakamoto et al (an IDS with English translation by the applicant) . The burner system according to claim 11, the cooking burner of . 
Conclusion
19.	The prior art made of record and not relied upon (listed in form 892) is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKHIL P MASHRUWALA whose telephone number is (571)270-3519.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKHIL P MASHRUWALA/Examiner, Art Unit 3762                                                                                                                                                                                                        





/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762